t c summary opinion united_states tax_court harris rabinovich petitioner v commissioner of internal revenue respondent docket no 14998-02s filed date harris rabinovich pro_se russell k stewart for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_6330 and sec_7463 the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or for unpaid federal_income_tax and related liabilities for the issue for decision is whether respondent abused his discretion in determining that certain asserted overpayments are not available as a collection alternative to offset petitioner’s unpaid federal_income_tax and related liabilities for background some of the facts have been stipulated and they are so found petitioner resided in philadelphia pennsylvania at the time the petition was filed in date petitioner sent respondent a check dated date in the amount of dollar_figure hereinafter payment along with form_4868 extension of time to file u s individual_income_tax_return for the taxable_year the payment reflected the income_tax balance due that petitioner was to pay in full with form_4868 respondent then sent petitioner a notice dated date notifying petitioner that he and ms ilene block had made errors on the form_1040 u s individual_income_tax_return that as of date the unpaid amount for the taxable_year was dollar_figure the purpose of form_4868 is to ask for an automatic month extension to file form 1040a or form_1040 a condition for having the extension granted is payment of the income_tax balance due which in this case was dollar_figure they filed for the taxable_year and that they were entitled to a refund of dollar_figure after having made total payments and credits of dollar_figure on the basis of the following tax withheld dollar_figure estimated_tax payments dollar_figure other credits -0- other_payments dollar_figure total payments and credits dollar_figure the record is unclear as to whether petitioner received any portion of the refund of dollar_figure or whether this amount was credited to a subsequent taxable_year the record is also unclear as to when the return was actually filed but on the basis of the notice we presume petitioner filed the return sometime before date petitioner also sent respondent a check dated date in the amount of dollar_figure hereinafter payment as payment of taxes for the taxable_year petitioner however did not file a federal_income_tax return for the taxable_year until date at which time petitioner had a reported tax_liability of dollar_figure and credits of dollar_figure for that taxable_year the credits for the taxable_year include the payment that payment is reflected in respondent’s literal transcripts of petitioner’s tax accounts which show a posting of dollar_figure on date consistent with petitioner’s request the excess_credits for the taxable year--dollar_figure--were carried over and applied to the taxable_year however the federal_income_tax return for the taxable_year was not filed until date at which time petitioner had a reported tax_liability of dollar_figure and total credits including the carried-over amount of dollar_figure for that taxable_year a portion of the excess_credits for the taxable year-- dollar_figure4--was carried over and applied to the taxable_year the federal_income_tax return for which was not filed until either date according to petitioner or date according to respondent for the taxable_year petitioner had a reported tax_liability of dollar_figure and total credits of dollar_figure respondent did not apply the excess credits--dollar_figure--from the taxable_year to the taxable_year petitioner did not file his federal_income_tax return for the taxable_year until date when he had credits of dollar_figure that were insufficient to cover the reported tax_liability of dollar_figure according to respondent the remaining excess credits-- dollar_figure--were erroneously applied to the taxable_year respondent contends that he is not seeking recovery_of this erroneous application we summarize the foregoing chronology with the following table year date return filed or tax_liability dollar_figure dollar_figure dollar_figure dollar_figure credits dollar_figure dollar_figure dollar_figure dollar_figure respondent seeks to collect the balance of the unpaid tax_liability plus any accrued interest and additions to tax for respondent issued petitioner a notice_of_intent_to_levy on or about date at a hearing before respondent’s appeals officer petitioner was presented with literal transcripts of his tax accounts for the years through on date the appeals_office issued the notice_of_determination concerning collection action s under sec_6320 and or notifying petitioner of the determination to proceed with collection of the income_tax_liability in his petition to this court filed date petitioner alleged in part i sent a check in the amount of dollar_figure to the internal_revenue_service which was never acknowledged i have sent letters to the internal_revenue_service for years asking about this money the parties did not provide us with a copy of the form request for a collection_due_process_hearing submitted by petitioner the internal_revenue_service claims that there is a statute_of_limitations on this issue i had an overpayment of dollar_figure on my tax_return i designated this money to be applied to my taxes and if there were more overpayments to subsequent years this money was confiscated by the internal_revenue_service as a refund i am not allowed to use this money to pay income taxes for years all that i am asking is that i be able to use the money that i sent to the internal_revenue_service to pay my taxes and not to have to pay my taxes twice petitioner does not dispute the existence or amount of the underlying tax_liability for indeed petitioner testified at the time of trial i want to acknowledge the fact that i was delayed in filing returns for ‘96 ‘97 ‘98 that i owed tax for those years penalties and interest rather petitioner contends that he has two sources of overpayments--the payment and the payment--to offset his unpaid federal_income_tax and related liabilities for at the time of trial petitioner asserted that the source of the overpayment for the taxable_year was the payment petitioner does not raise in his petition the issue whether the dollar_figure of excess_credits from the taxable_year should be available to offset his outstanding liabilities for any issue not raised in the petition as an assignment of error shall be deemed to be conceded rule b even if petitioner had raised the issue we conclude that the look-back provisions of sec_6511 as we shall explain later would bar application of his overpayment to his outstanding liabilities for when his return for that taxable_year was filed date respondent contends that the statute_of_limitations under sec_6511 bars application of these overpayments to offset petitioner’s unpaid liabilities for thus respondent contends that the appeals officer did not abuse his discretion in making the determination under sec_6330 discussion nature of the arguments under sec_6330 under sec_6330 a taxpayer is entitled to notice and an opportunity for a hearing before certain lien and levy actions are taken by the commissioner in the process of collecting unpaid federal taxes at the hearing the commissioner or his appeals officer in particular must obtain verification that the requirements of any applicable law or administrative procedure have been met sec_6330 the commissioner however need not rely upon a particular document to satisfy the verification requirement 118_tc_365 ndollar_figure affd 329_f3d_1224 11th cir weishan v commissioner tcmemo_2002_88 affd 66_fedappx_113 9th cir duffield v commissioner tcmemo_2002_53 kuglin v commissioner tcmemo_2002_51 it is well established that the commissioner may rely upon literal transcripts of account to satisfy the sec_6330 verification requirement mcintosh v commissioner tcmemo_2003_279 see also hauck v commissioner tcmemo_2002_184 and cases cited therein affd 64_fedappx_492 6th cir in the present case respondent satisfied the verification requirement when petitioner was presented with literal transcripts of his tax accounts for the years through besides satisfying the verification requirement the commissioner also must take into consideration in his determination any issues raised by the taxpayer under sec_6330 and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 under sec_6330 the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy including but not limited to challenges to the appropriateness of the collection actions and offers of collection alternatives standard of review this court has jurisdiction to review the commissioner’s administrative determination under sec_6330 sec_6330 where as here the validity of the underlying tax_liability is not at issue we review the determination for abuse_of_discretion 114_tc_604 114_tc_176 the only relevant issue raised by petitioner is whether the payment the payment or any overpayment associated with petitioner’s tax_return constitutes a valid collection alternative to satisfy his unpaid federal_income_tax and related liabilities for respondent determined that none of these sources of payment is a valid collection alternative because the period of limitations under sec_6511 expired so as to bar any credits or refunds statute_of_limitations under sec_6511 a claim for credit or refund of an overpayment of any tax8 shall be filed by the taxpayer within years from the time the return was filed or years from the time the tax was paid whichever of those periods expires later or if no return was filed by the taxpayer within years from the time the tax was paid sec_6511 a taxpayer’s claim for credit or refund is timely if it is filed within years from the date his income_tax return is filed regardless of when the return is filed see revrul_76_511 1976_2_cb_428 see also 516_us_235 300_f3d_1065 9th cir the record clearly indicates that petitioner’s remittances to respondent in and constitute payments of tax and not deposits in the nature of a cash bond such a deposit is not subject_to a claim for credit or refund revproc_84_58 1984_2_cb_501 however the amount of credit or refund is not unlimited and is subject_to look-back periods commissioner v lundy supra under the 3-year look-back period if the claim was filed within years of the filing of the return then the taxpayer is entitled to a refund of taxes paid within years immediately preceding the filing of the claim sec_6511 under the 2-year look-back period if the claim was not filed within that 3-year period then the taxpayer is entitled to a refund of only those taxes paid during the years immediately preceding the filing of the refund claim sec_6511 and if no claim is filed the credit or refund cannot exceed the amount that would be allowable under sec_6511 or b if a claim were filed on the date the credit or refund is allowed sec_6511 moreover in the case of any overpayment by a taxpayer the commissioner generally may within the applicable_period of limitations credit the amount of such overpayment against any_tax liability of that taxpayer sec_6402 petitioner contends that respondent did not acknowledge the payment while respondent’s notice dated date indicates otherwise even if petitioner’s contention had merit sec_6511 bars application of the payment to offset the notice to petitioner clearly indicates other_payments of dollar_figure the outstanding liability for for sec_6511 to not serve as a bar petitioner needed to file either a claim for credit or a claim_for_refund within the later of years of when he filed his return or years of the payment he did neither petitioner also contends that his payment is another source of overpayment that may be applied to offset his outstanding liability for however the record indicates that this amount was part of the dollar_figure of excess_credits for the taxable_year used to offset the tax_liability for this offset was consistent with petitioner’s request and was done by respondent under the authority of sec_6402 if petitioner intended the payment to be used as an offset of his outstanding liability then sec_6511 serves as a bar petitioner failed to file a claim for credit or refund by may dollar_figure even if we were to treat the return as a claim for credit or refund instead of as a return petitioner would run afoul of the 2-year look-back period under sec_6511 because the payment of date did not fall within the 2-year period immediately preceding the filing of his claim on date date represents the date that i sec_3 years from the date the return was filed two years from petitioner’s payment is date under certain circumstances the period of limitations under sec_6511 may be tolled or the harshness of the statute may be mitigated if the taxpayer is financially disabled as defined under sec_6511 then the running of the periods specified in sec_6511 may be suspended sec_6511 otherwise the period of limitations under sec_6511 may not be tolled on grounds of equity 519_us_347 539_f2d_317 3d cir in the alternative sec_6511 may be mitigated under the provisions of sec_1311 through or by application of the judicial doctrines of recoupment setoff and estoppel see eg 379_fsupp_490 m d pa regarding mitigation provisions of sec_1311 through in the present case there is no evidence of financial disability warranting tolling of the periods of limitation under sec_6511 nor is there any evidence of circumstances warranting application of either the mitigation provisions or the judicial doctrines of recoupment setoff and estoppel accordingly we conclude that sec_6511 bars application of the payment the payment or any overpayments associated with the return to petitioner’s outstanding liabilities for dollar_figure this conclusion may seem harsh but the purpose of the statute_of_limitations is to promote justice by preventing surprises through the revival of claims that have been allowed to slumber until evidence has been lost memories have faded and witnesses have disappeared 321_us_342 it must be noted that statutes of limitations in the internal_revenue_code do not operate solely against taxpayers for example taxpayers may plead the expiration of a period of limitations under sec_6501 when the commissioner fails to act within the prescribed assessment_period conclusion there is no basis in the record for the court to conclude that respondent abused his discretion with respect to any of the matters in issue accordingly for the reasons discussed above respondent’s determination to proceed by levy with the collection of petitioner’s outstanding liability for should be sustained and we so hold we have considered all of petitioner’s arguments and contentions that are not discussed herein relating to whether respondent may proceed with collection with respect to petitioner’s outstanding liability for and we conclude as we indicated earlier it appears that respondent has accounted for all of these payments and has used them to offset petitioner’s tax_liabilities those arguments and contentions are without merit and or irrelevant reviewed and adopted as the report of the small_tax_case division to give effect to the foregoing decision will be entered for respondent
